Citation Nr: 1417273	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-21 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for disability exhibited by respiratory infections.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1977.  

These matters come to the Board of Veterans' Appeals (Board) following an appeal of a July 2006 rating decision that, in pertinent part, denied service connection for bilateral hearing loss, for disability exhibited by skin rashes, for disability exhibited by respiratory infections, and for hemorrhoids.  

In June 2010, the Veteran testified during a videoconference hearing (on the above noted claims) before the undersigned VLJ.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.

In September 2010, the Board remanded the Veteran's claims for additional development.  Thereafter, in a November 2011 rating decision, the Appeals Management Center (AMC) granted service connection and assigned a noncompensable rating for acne (claimed as skin rashes), effective January 17, 2006.  In the same rating decision the AMC granted service connection and assigned a noncompensable rating for hemorrhoids, effective January 17, 2006.  In light of the grants of service connection for acne (claimed as a skin rashes) and for hemorrhoids, the benefit sought on appeal for those claims has been granted.  As such, the claims of entitlement to service connection for disability exhibited by skin rashes and for hemorrhoids are no longer in appellate status.  

In a November 2011 supplemental statement of the case (SSOC) the RO continued the denial of the Veteran's claims for service connection for bilateral hearing loss and for disability exhibited by respiratory infections.  The Veteran's appeal has since been returned to Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss for purposes of service connection under VA regulations.  

2.  The Veteran does not have a disability exhibited by respiratory infections.  


CONCLUSIONS OF LAW

1.  The Veteran does not have bilateral hearing loss that is the result of disease or injury incurred in or aggravated during active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112(a), 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  

2.  The Veteran does not have a disability exhibited by respiratory infections that is the result of disease or injury incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In a March 2006 notice letter, the RO notified the Veteran of information and evidence necessary to substantiate his claims for service connection.  The Veteran was also notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The letter, however, did not inform the Veteran of the process by which initial disability ratings and effective dates are to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  That notice was provided in November 2011 following the RO's adjudication of the Veteran's claims in an earlier November 2011 SSOC.  

As is discussed in more detail below, the Board does not find service connection is warranted for the Veteran's claims for bilateral hearing loss or for disability exhibited by respiratory infections.  Thus, the July 2006 decision on appeal does not entail the setting of a disability rating or an effective date.  Accordingly, the Veteran is not harmed by any defect with regard to these elements of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009) (All VA notice errors are not presumptively prejudicial, and any error must be examined in the context of the facts of a particular case.); Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007) (A prejudicial error is one that affects the "essential fairness" of the adjudication by depriving the claimant of a "meaningful opportunity to participate effectively" in the adjudication of the claim).  

Additionally, VA has done everything reasonably possible to assist the Veteran with respect to his claims on appeal for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records (STRs) are associated with the claims folder as are his VA treatment records (located in the Veteran's Virtual VA electronic claims folder).  Of record is also a June 2010 statement from F. William Dowda, M.D. concerning the Veteran's hearing loss.  Otherwise, the Veteran has presented argument and evidence in support of his claims, to include his testimony before the undersigned VLJ, as well as been provided VA examinations in October 2010 and November 2010.  

Finally, the Veteran's claims were last considered by the RO in the above noted November 2011 SSOC.  Since that time, additional VA treatment records have been associated with the claims folder (Virtual VA electronic file).  When the Agency of Original Jurisdiction (AOJ) receives "pertinent evidence" relevant to a claim properly before it, and the evidence is not duplicative of evidence already discussed in the SOC or SSOC, the AOJ must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2013); 38 C.F.R. § 19.37(a) (2013).  The additional VA treatment records, dated from July 2013 to March 2014, do not provide medical opinions or other relevant findings concerning the Veteran's claimed bilateral hearing loss and his claimed respiratory disability.  As the information contained in the additional VA treatment records lacks relevance to the Veteran's claims on appeal, the Board does not find the VA treatment records received since the November 2011 SSOC are "pertinent evidence" requiring the RO to issue an additional SSOC.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims on appeal.  

II. Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and other organic diseases of the nervous system, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For chronic diseases listed in 38 C.F.R. § 3.309(a), service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptoms.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in 38 C.F.R. § 3.303(b)).  

Bilateral Hearing Loss 

The Veteran contends that service connection for bilateral hearing loss is warranted on the basis that he was exposed to excessive noise in service from working as an aircraft engine technician.  The Veteran's DD Form 214 reflects his military primary specialty as a "reciprocating engine mechanic."

Impaired hearing will be considered to be a disability for purposes of service connection under VA regulations when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (dB) or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

A review of the Veteran's STRs does not show findings of impaired hearing that would qualify as a disability for compensation purposes under 38 C.F.R. § 3.385.  However, audiometric tests during the Veteran's service period do show an upward shift in puretone thresholds in decibels.  Of note, in January 1977, audiological examination revealed puretone thresholds, in decibels, as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
15 dB
10 dB
10 dB
25 dB
25 dB
Left Ear
20 dB
10 dB
10 dB
30 dB
25 dB

Post-service evidence consists of a June 2010 statement from F. William Dowda, M.D. in which Dr. Dowda noted that the Veteran's hearing loss was evaluated and that it "historically started" in service.  Dr. Dowda noted that the Veteran demonstrated moderate hearing loss to spoken voice.  

Also, a June 2010 audiogram (in graph form) from Paul C. Atwater, M.D. of ENT of Georgia revealed, in particular, an auditory threshold of 30 decibels in the right ear and 35 decibels in the left ear at 4000 hertz.  Auditory thresholds in the right ear or the left ear in any of the frequencies of 500, 1000, 2000, and 4000 hertz (auditory thresholds at 3000 hertz were not reported) were not 40 decibels or greater, or were the thresholds for at least three of the frequencies 26 decibels or greater.  Speech recognition scores in both ears were less than 94 percent (92 percent bilaterally), although there is no indication that the testing was conducted using the Maryland CNC test.  

Otherwise, the Veteran testified in June 2010 that he had been given regular ear plugs in service, and that diagnosing aircraft engines to pinpoint where noise was coming from required that he remove the ear plugs to perform his job.  

In a report of October 2010 VA audiological examination, the examiner noted, in particular, the Veteran's reported history of noise exposure during service.  On audiological examination, puretone thresholds, in decibels, were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
10 dB
10 dB
15 dB
10 dB
20 dB
Left Ear
10 dB
15 dB
15 dB
15 dB
25 dB

Puretone averages were 14 decibels for the right ear and 17.5 decibels for the left ear.  Speech audiometry (using the Maryland CNC test) revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  While the examiner commented that the Veteran's current level of hearing acuity was related to his period of service, she also commented that the Veteran's hearing assessment was within normal limits for all ratable tested frequencies.  The examiner added, 

Though todays' hearing assessment was [within normal limits] . . . . the fact still remains that there was an occurrence of a temporary threshold shift in the military, and it is likely that when the veteran was removed from routine hazardous noise exposure, the hearing recovered back to normal limits at the ratable tested frequencies (with the exception of 6 kHz, where a mild noise notch is still present).  

In this case, the Board finds that the audiometric findings do not demonstrate that the Veteran has impaired hearing that would qualify as a disability for compensation purposes under 38 C.F.R. § 3.385.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the absence of proof of a present disability there can be no valid claim.).  At the very least, the evidence must show that, at some point during the appeal period the Veteran has the disability for which benefits are being claimed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, there is no medical evidence reflective of impaired hearing for VA disability purposes since the Veteran filed his claim for service connection in January 2006, nor is there such within one year of the Veteran's separation from active service.  While Dr. Dowda did report in June 2010 that the Veteran had moderate hearing loss to spoken voice, such a finding without corresponding audiometric test results is not necessarily probative.  Furthermore, subsequent private and VA audiometric testing did not reveal impaired hearing that would qualify as a disability for VA compensation purposes.  

The Board has considered the Veteran's arguments with respect to his claim for service connection for bilateral hearing loss, but emphasizes that it is bound by the laws and regulations in effect governing the awarding of disability compensation.  Here, notwithstanding the Veteran's contentions, the current medical evidence does not demonstrate that the Veteran currently has impaired hearing that would qualify as a disability for compensation purposes under 38 C.F.R. § 3.385.  The Veteran has not submitted or identified any such medical evidence.  

The Board does not question that the Veteran was exposed to noise during service.  The Veteran is competent to report such a fact and his service records support that such exposure took place.  Nevertheless, under the circumstances-given the lack of hearing impairment that meets the requirements of 38 C.F.R. § 3.385-the Board concludes that service connection for bilateral hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Respiratory Infections 

The Veteran contends that his respiratory infections had their onset in service.  The Veteran's STRs document assessments of acute upper respiratory infection during his active duty period.  They also reflect the Veteran's positive tuberculosis detection tests.  

In June 2010, the Veteran testified that he had a couple of occurrences of respiratory problems following active service, and expressed concern about tuberculosis.  

The Veteran was examined in November 2010 for VA purposes.  The examiner noted that the claims folder had been reviewed and referenced, in particular, the Veteran's history of respiratory infections in service along with a positive PPD test at that time with a negative chest X-ray.  It was reported by the Veteran that he did not receive any prophylactic treatment.  A December 1972 STR does note that INH therapy was initiated (300 milligrams) and the Veteran was to be monitored.  Otherwise, the Veteran reported having intermittent episodes of respiratory infections approximately once a year in which he experienced chest congestion, cough, fevers, and rhinorrhea.  The Veteran also reported not currently taking any medications for respiratory symptoms.  Following her review and examination of the Veteran, the examiner commented,

The upper respiratory infections in the service for which [the veteran] was treated were acute and should have resolved.  His recurrent yearly respiratory infections are less likely as not caused by or related to the service.  The veteran had a positive PPD in the service without any history of active TB.  He has a negative chest X-ray currently.  The upper respiratory infections that the veteran had in the service were not related to his positive PPD and the veteran did not have any history of active tuberculosis.  The veteran currently does not have an upper respiratory infection but the recurrent infections which he notes yearly are less likely as not related to his positive tuberculosis skin test in the service.  

The VA examiner's opinion, which discussed the in-service respiratory infections and positive PPD test, is based on a review of the claims folder, to include the STRs, and consideration of the Veteran's statements and history.  The Board finds the VA examiner's opinion competent and probative of the matter under consideration.  It is based on consideration of both lay and medical evidence, and contains a reasoned medical explanation as to why the Veteran's recurrent respiratory infections are less likely related to service, to include the positive PPD tests.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  There is otherwise absent from the record competent evidence necessarily refuting the November 2010 VA examiner's findings and opinion.  No medical clinician provides findings or opinions to that effect, and neither the Veteran nor his representative has presented or alluded to the existence of any such medical evidence or opinion.  Furthermore, the Veteran's identified problems with shortness of breath were addressed in a January 2014 VA cardiology consult note (see VA treatment records in Virtual VA).  The assessment at that time included biventricular dysfunction with symptoms of mild, intermittent dyspnea on exertion (DOE).  

The Board also notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case-whether the Veteran has a disability exhibited by respiratory infections and whether such is related to active duty, falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a)(1).  

Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for disability exhibited by respiratory infections.  As noted previously, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer, supra.  There is no medical evidence reflective of a respiratory disability since the Veteran filed his claim for service connection in January 2006.  McClain, supra.  The November 2010 VA examiner did not diagnose a respiratory disability.  Likewise, no respiratory disability is identified in the Veteran's VA treatment records, dated from July 2013 to March 2014.  Otherwise, the Veteran's recurrent respiratory infections have not been related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for disability exhibited by respiratory infections is denied.  See 38 U.S.C.A §5107.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for disability exhibited by respiratory infections is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


